DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/16/2022 has been entered.  
4.	Currently claims 1, 5, 11, 12, 14 and 15 have been amended; claims 2, 3, 6, 7, 13, 16 are canceled; and new claims 17-22 have been added. Therefore, claims 1, 4, 5, 8-12, 14, 15 and 17-22 are pending in this application.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 4, 5, 8-12, 14, 15 and 17-22 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a machine or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: acquire target information about a target; calculate at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determine a current psychological status of the target on a basis of the at least one index after the calculation; the target information comprises information about website and/or web server access by the target, the information about website and/or web server access comprising at least one of URL paths, access time, number of visits, number of pages viewed, and number of clicks, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index based on the target information, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a first requirement of the plurality of requirements is satisfied by the at least one index after the update, the first requirement  corresponding to the first psychological status; determining the first psychological status as the new current psychological status when (I) the first requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the first psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when (I) a current requirement of the plurality of requirements is not satisfied by the at least one index after the update and (2) a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
  — 	Considering claim 5, the following claimed limitations recite an abstract idea: acquire target information about a target; calculate at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determine a current psychological status of the target on a basis of the at least one index after the calculation; the target information comprises information about website and/or web server access by the target, the information about website and/or web server access comprising at least one of URL paths, access time, number of visits, number of pages viewed, and number of clicks, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index based on the target information after the acquisition, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a current requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status; determining the first psychological as the new current psychological status when (1) the current requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the current psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status. 
— 	Considering claim 11, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; the target information comprises information about website and/or web server access by the target, the information about website and/or web server access comprising at least one of URL paths, access time, number of visits, number of pages viewed, and number of clicks, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index based on the target information after the acquisition, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, a new current psychological status when a first requirement of the plurality of requirements is satisfied by the at least one index after the update, the first requirement corresponding to the first psychological status; determining the first psychological status as the new current psychological status when (1) the first requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the first psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when (1) a current requirement of the plurality of requirements is not satisfied by the at least one index after the update and (2) a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
— 	Considering claim 12, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; the target information comprises information about website and/or web server access by the target, the information about website and/or web server access comprising at least one of URL paths, access time, number of visits, number of pages viewed, and number of clicks, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a current requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status; determining the first psychological status as the new current psychological status when (1) the current requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the current psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
— 	Considering claim 14, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; the target information comprises information about website and/or web server access by the target, the information about website and/or web server access comprising at least one of URL paths, access time, number of visits, number of pages viewed, and number of clicks, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein determining the current psychological status comprises:  determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a first requirement of the plurality of requirements is satisfied by the at least one index after the update, the first requirement corresponding to the first psychological status; determining the first psychological status as the new current psychological status when (1) the first requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the first psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when (1) a current requirement of the plurality of requirements is not satisfied by the at least one index after the update and (2) a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
— 	Considering claim 15, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; the target information comprises information about website and/or web server access by the target, the information about website and/or web server access comprising at least one of URL paths, access time, number of visits, number of pages viewed, and number of clicks, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein calculating the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein determining the current psychological status comprises: determining that a first psychological status of the plurality of psychological statuses, having a rank higher than the current psychological status, as a new current psychological status when a current requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status; determining the first psychological status as the new current psychological status when (1) the current requirement is satisfied by the at least one index and (2) a series of requirements of the plurality of requirements is satisfied by the at least one index after the update, the series of requirements corresponding a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses ranked lower than the current psychological status; and determining that a second psychological status of the plurality of psychological statuses, having a rank lower than the current psychological status, as the new current psychological status when a second requirement of the plurality of requirements is satisfied by the at least one index after the update, the current requirement corresponding to the current psychological status and the second requirement corresponding to the second psychological status.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. Particularly, activity information related to a target individual is collected and analyzed; and thereby one or more results that indicate one or more psychological statuses are determined, etc. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a processing device with a processor and a storage unit; a computer; a non-transitory tangible recording medium storing computer executable program, a sensor, etc., which are utilized to facilitate the recited functions or steps with respect to: storing data; acquiring information; calculating and/or updating an index (an index of an action/reaction by a target); determining one or more psychological statuses (a first psychological status; a second psychological status); storing the psychological status, etc.   
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. 
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
Although each of claims 17-22 recites a sensor (“at least one of a microphone, a biosensor, an acceleration sensor, a camera, a touch sensor, and a GPS sensor”), the sensor is utilized for data gathering; and such implementation is directed to insignificant extra-solution activity.  Also see CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility). The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. collecting information regarding a user(s); analyzing the collected information according to one or more algorithms; generating one or more results; storing the generated result(s), etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is further worth to note that the practice of utilizing the conventional computer technology to determine, based on information collected regarding a user (e.g. explicit and/or implicit data regarding the user), the psychological status of the user, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2008/0201206; US 2008/0263092; US 6,904,408).
The observation above confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 4, 8-10 and 17-22). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 





►	Applicant’s arguments directed to section §101 have been fully considered (i.e. the arguments filed on 05/02/2022). However, the arguments are not persuasive.  
(a)	Applicant argues, 
In the outstanding Office Action, claims 1, 4, 5, 8-12, 14, and 15 stand rejected under 35 U.S.C. § 101, as allegedly being directed to an abstract idea without significantly more. 
Specifically, the outstanding Action alleges (1) that the independent claims recite the abstract idea categories of organizing human activity and the abstract idea category of mental processes, (2) that the claims do not integrate the abstract idea into a practical application . . . 
Applicant maintains those arguments of the Response filed May 2, 2022 and incorporates them here by reference for the sake of brevity . . . 
In summary, the Office has indicated that Applicant's claims are directed to the (noncategorized) abstract idea of evaluating human behavior; similar to the same processes regularly employed by psychologists and psychologists . . . 
The Examiner has acknowledged those benefits of the present invention over existing technologies as recited in paragraphs [0038], [0058], and [0073]-[0074] of Applicant's published specification . . . despite acknowledging these recited improvements, at no point has the Office addressed why they aren't actually improvements.
Instead, the Action seems to have ignored Step 2A, Prong II and Step 2B of the Alice-Mayo framework and reverted all the way back to Step 2A . . . 
Applicant does not dispute that the present invention is related to behavioral analysis, however Applicant does respectfully contend that behavioral analysis conducted by a human psychologist is markedly different from the sort which is conducted by a computer system . . . 
Accordingly, one cannot simply copy behavioral analysis techniques employed by psychologists and paste them into a computer, expecting them to work. There are unique problems specific to the computing environment . . . 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, Applicant appears to mix-up the abstract idea groups identified in the analysis. For instance, Applicant asserts that “the Office has indicated that Applicant's claims are directed to the (noncategorized) abstract idea of evaluating human behavior” (emphasis added). However, none of the sections in the previous office-action, including page 14 of the previous office-action that Applicant is implying, makes any assertion regarding “noncategorized” abstract idea of “evaluating human behavior”. Although Applicant has mentioned page 14 of the previous office-action as evidence, Applicant fails to quote the section that Applicant is implying. In contrast, page 14 (of the previous office-action) is pointing out the reasons as to why Applicant’s previous argument failed to overcome the rejection. For instance, Applicant previously asserted that “the specification sets forth that accurately evaluating and tracking changes in user behavior between different psychological states such that predictive models are capable of remaining accurate after these changes occur is difficult to accomplish using existing frameworks and methods . . .” (see page 23 of the previous argument, emphasis added). 
In response to the above assertion, the Office presented—on page 14 of the previous office-action—explanation as to why Applicant’s assertion failed to demonstrate whether the claims provide an improvement over the relevant existing technology. 
The observations above confirm that Applicant’s arguments are not consistent with the facts presented in the office-action.  
In addition, Applicant is simply disregarding the facts presented in the office-action. For instance, Applicant asserts, “[t]he Action states numerous times that Applicant's claimed invention does not provide an improvement over the existing technology, however the only ‘existing technology’ the Office seems to consider is this hypothetical psychologist with a notebook” (emphasis added).
However, as evident from the previous office-action (see page 10 of the previous office-action), the Office already identifies at least three references that indicate the existing technology. In this regard, the analysis presented regarding the human therapist,  who is performing a psychological evaluation using a pen and paper (page 14 of the previous office-action), is an exemplary eligibility test to demonstrate that the claimed invention is directed to mental processes (e.g. a process that can be performed mentally or using a pen and paper). However, Applicant is confusing the eligibility test with the existing technology. Consequently, Applicant’s arguments are not persuasive. 
Furthermore, while referring to the last interview summary (the interview summary mailed on 07/14/2022), Applicant asserts that “despite acknowledging these recited improvements, at no point has the Office addressed why they aren't actually improvements” (emphasis original). However, again unlike Applicant’s assertion, neither the previous interview summary nor the previous office-action acknowledges any improvement that the current claims (or the invention as disclosed) provides over the relevant existing technology.  Once again, Applicant appears to mix-up the alleged benefits that the disclosed system is assumed to provide to the user as an improvement over the relevant existing technology. For instance, the specification states (see [0004] of the publication US 2021/0406928), “the technology disclosed herein has been made to provide an information processing device, an information processing method, and a program that enable shifts between psychological statuses of a target to be clearly grasped on the basis of information acquired from the target” (emphasis added). 
Thus, the section above (which is considered to be the alleged benefit over the prior art) is merely indicating the process of gathering and evaluating information regarding a user in order to determine shifts between the psychological statuses of the user.  Accordingly, the disclosed invention is utilizing the conventional technology as a tool to facilitate the above abstract idea. This confirms that neither the disclosed invention nor the claims provides an improvement over the relevant existing technology. Even if one assumes that the prior art does not teach the above implementation, this does not necessarily mean that the claims (or the disclosed invention) provides an improvement over the relevant existing technology. Instead, it only means that the disclosure is disclosing a new abstract idea that the prior art does not teach or suggest. However, regardless of how innovative the disclosed and/or claimed abstract idea is, a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Consequently, Applicant’s arguments are still not persuasive.  
Secondly, Applicant is attempting to compare a manual evaluation process with a computer-based evaluation. Applicant asserts, “behavioral analysis conducted by a human psychologist is markedly different from the sort which is conducted by a computer system. Computer systems are not able to rely on the gut feelings, emotions, and intangible reasoning skills which psychologists regularly employ . . .”; 
However, the above appears to be a subjective assumption that one has regarding human phycologist.  Nevertheless, the issue is not whether a human phycologist rely on gut feelings or emotions, but whether the claimed process can be performed mentally and/or using a pen and paper. Of course, besides the above test, one should also determine whether the claim is beyond certain methods of organizing human activity.   
The discussion above illustrates that Applicant does not appear to properly apply the eligibility test. 
In addition, despite asserting that the present invention “seeks to overcome” “computer-specific problems”, no technological problem is identified that the current invention is allegedly solving. Instead, Applicant is asserting that “one cannot simply copy behavioral analysis techniques employed by psychologists and paste them into a computer, expecting them to work. There are unique problems specific to the computing environment which must first be overcome in order to merge the soft and hard sciences to achieve a viable solution” (emphasis added).   
However, no analysis is presented regarding the so-called “unique problems specific to the computing environment”. In fact, it is not even clear whether the above “unique problems specific to the computing environment” is referring to a computer skill that the programmer must have or a technological problem that the conventional technology fails to solve. Note also that it is a human that programs the computer, so that the computer functions in a desired manner. Accordingly, the human already knows beforehand the steps needed to be performed, including the types and/or number of attributes to be analyzed during the psychological evaluation, and how the results of the evaluation should be interpreted, etc. Consequently, Applicant’s arguments are not persuasive.
(b)	Applicant further argues, 
Additionally, even assuming arguendo those improvements of the present invention do not improve over a human psychologist's ability to conduct behavioral analysis, this does not preclude the present invention from improving over existing computer-based methods for conducting behavioral analysis . . . 
At no point has Applicant suggested that the processors or storage units recited in the claims, on their own, are what constitute the "practical application" or the "significantly more" of the claimed invention . . .  
In addition to those examples presented in the previous Response, MPEP 2106.04(d)(l) provides an entire paragraph of computer-implemented examples in which claims reciting a judicial exception and/or broad, conventional steps were nevertheless found to be directed towards a practical application or improvement over existing technology . . . 
Specifically, the present invention endeavors to more accurately and efficiently track, in a computing environment, changes in user behavior over time compared to other methods. 
Applicant's claimed method achieves this result by taking in user actions, deriving indices from these observations, and then determining from these indices a psychological status which fits a very specific set of criteria . . . 
These steps, and the particularity of the claims as written, is wholly consistent with the MPEP's guidance on particularity sufficient to constitute a practical application under Step 2A, Prong II analyses . . . 
Though Applicant believes that the foregoing is sufficient to satisfy the "practical application" standard of Step 2A, Prong II or the "significantly more" standard of Step 2B . . . limitations have been added to the independent claims which specify that the target information collected is user actions taken on the internet, and new dependent claims have been added specifying that further target information collected is gathered by an enumerated set of sensors. 
Accordingly, Applicant respectfully submits that the claims as amended provide even more particularity and make it clearer that the present invention is intended for computer applications and meant to provide improvement over other computer-implemented behavioral analysis schemes. 
As concluded in the previous Response, Applicant respectfully submits that the claims do not recite the indicated abstract ideas as they are actually conceived by the MPEP. 
As discussed herein, Applicant respectfully submits that, even if the claims are deemed to recite the noted abstract ideas, the claims nevertheless integrate these ideas into a practical application consistent with Step 2A, Prong II of the Alice-Mayo framework or recite sufficiently more than the abstract ideas consistent with Step 2B when viewed as a whole, such that the claims describe patent eligible subject matter . . .

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, Applicant appears to fail to properly apply the eligibility test. For instance, Applicant asserts that “even assuming arguendo those improvements of the present invention do not improve over a human psychologist's ability to conduct behavioral analysis, this does not preclude the present invention from improving over existing computer-based methods for conducting behavioral analysis” (emphasis added)
However, the eligibility test does not require one to compare the capabilities of a given invention with that of a human. Instead, per prong-two of the Step 2A analysis, one has to determine whether the given claimed invention provides an improvement over the relevant existing technology. Of course, if the claimed invention fails to meet the requirement under Step 2A, then one must continue the analysis per Step 2B. Nevertheless, none of the eligibility analysis steps require comparing the capabilities of a given claimed invention with the capabilities of a human. So far, Applicant has not demonstrated whether any of the current claims provides an improvement over the relevant existing technology (i.e. Applicant has not demonstrated whether any of the current claims implements an element—or a combination of elements—that integrates the abstract idea into a practical application).
Secondly, while disregarding the facts presented in the past office-actions, Applicant asserts that “Applicant has stated repeatedly, without any specific rebuttal from the Office, the present invention improves over other computer-implemented predictive schemes”. However, it is abundantly clear from the past office-actions (and the current office-action) that the Office presented sufficient reasoning as to why the claims (or invention as disclosed) fail to provide an improvement over the relevant existing technology. Moreover, Applicant’s arguments are directed to subjective assertions. For instance, Applicant asserts “the present invention endeavors to more accurately and efficiently track, in a computing environment, changes in user behavior over time compared to other methods”; however, no specific analysis is presented to demonstrate whether the accuracy and/or efficiency implied above is beyond the conventional computer technology. For instance, no element—or a combination of elements—is identified that is considered to make the current invention more efficient than the conventional technology. Similarly, the assumption regarding the alleged accuracy does not necessarily demonstrate whether the current invention is beyond the conventional technology. Consider the following example. Assume that (i) a first computer executes a first algorithm to generate a result based on the analysis of multiple data samples; whereas (ii) a second computer executes a second algorithm to generate a result based on the analysis of just few data samples. In this regard, the first computer is considered to be more accurate than the second computer. However, this does not necessarily mean that the first computer is beyond the conventional technology; rather, the first computer is implementing an algorithm that performs iterative data manipulations steps. 
The above simple example demonstrates that the alleged improvement in accuracy does not necessarily imply an improvements over the relevant existing technology.  Nerveless, Applicant has not presented any evidence to demonstrate whether any of the current claims provides an improvement over the relative existing technology. Consequently, Applicant’s arguments are not persuasive.       
Applicant has also attempted to summarize the claimed invention, “Applicant's claimed method achieves this result by taking in user actions, deriving indices from these observations, and then determining from these indices a psychological status which fits a very specific set of criteria. By structuring the psychological statuses in a manner consistent with the claims, and such that they shift only in the manner prescribed by the claims, a set of discrete, predetermined requirements may in turn be set to reliably adjust the statuses. When these requirements are met, the psychological is shifted in a specific manner, and a user's behavior may thus accurately and efficiently be tracked through a variety of circumstances” (emphasis added).
However, none of the assumptions that Applicant mentioned above substantiates the accuracy and efficiency that Applicant is implying. In fact, commonsense dictates that the efficiency of a system declines as the number of steps it performs is increasing.  
Furthermore, while referring to the amendment made to the current claims, Applicant is asserting that “imitations have been added to the independent claims which specify that the target information collected is user actions taken on the internet, and new dependent claims have been added specifying that further target information collected is gathered by an enumerated set of sensors . . .  even if the claims are deemed to recite the noted abstract ideas, the claims nevertheless integrate these ideas into a practical application consistent with Step 2A, Prong II of the Alice-Mayo framework or recite sufficiently more than the abstract ideas consistent with Step 2B when viewed as a whole, such that the claims describe patent eligible subject matter”
However, as already demonstrated in the current analysis, none of the limitations currently added negates the findings presented under section §101. For instance, the limitation added to each independent claim is merely indicating the content of the information (e.g. see claim 1, “the target information comprises information about website and/or web server access by the target, the information about website and/or web server access comprising at least one of URL paths, access time, number of visits, number of pages viewed, and number of clicks”, emphasis added). Similarly, the new cams are reciting a conventional sensor utilized to gather data related to the user. However, as already pointed out above, such utilization of a sensor for data gathering purpose is directed to an insignificant extra-solution activity. Accordingly, when each of the current claims is considered as a whole, none of the claims implements an element, or a combination of elements, that amounts to “significantly more” than an abstract idea.     
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to comply with section §101.  
Prior art
●	Similar to the point made in the previous office-action, the prior art does not teach or suggest the invention as currently claimed according to claims 1, 5, 11, 12, 14 and 15 (including claims 4, 8-10 and 17-22). Regarding the state of the prior art, see the office-action mailed on March 2, 2022.    

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715